PER CURIAM.
Appellants, Robert A. Milne and Martha Milne, appeal summary judgment in favor of appellees, Snapper Village Condominium Association, Inc., BEC Construction Corp. and *1116Cape Inc., Construction and Development. We reverse because material issues of fact' remain foreclosing summary judgment. See Dorse v. Armstrong World Industries, Inc., 513 So.2d 1265 (Fla.1987); Moore v. Morris, 475 So.2d 666 (Fla.1985); Cedar Cove Efficiency Condominium Ass’n, Inc. v. Cedar Cove Properties, Inc., 558 So.2d 475 (Fla. 1st DCA 1990); Winston Towers 100 Ass’n, Inc. v. De Carlo, 481 So.2d 1261 (Fla. 3d DCA), cause dismissed, 488 So.2d 832 (Fla.1986).
Reversed and remanded.